Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . EXTENDING BIOS CONTROL OVER A GENERAL PURPOSE OS DISPLAY TO A DEDICATED DISPLAY SCREEN BASED ON CONNECTED EXTERNAL PERIPHERAL

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- EXTENDING BIOS CONTROL OVER A GENERAL PURPOSE OS DISPLAY TO A DEDICATED DISPLAY SCREEN BASED ON CONNECTED EXTERNAL PERIPHERAL –

Examiner and Atty Tom Briscoe, #56,302 agreed to the following changes below to claims 1-3, 10-12, 19, and 20.
CLAIM 1. (currently amended) An apparatus comprising:
a procedure storage unit configured to store a setup procedure describing setup processing for an information processing apparatus, wherein the setup procedure comprises at least an account generating process for generating user account information for a general-purpose operating system (“OS”) of the information processing apparatus; 
a changeover information storage unit configured to store changeover information for changing over a general-purpose OS display screen for the information processing 
a setup processing unit configured, in response to starting up for the first time, to:
execute the setup processing for the information processing apparatus including the user account generating process based on the setup procedure stored by the procedure storage unit;
change over the general-purpose OS display screen to the dedicated display screen based on the changeover information stored by the changeover information storage unit; and 
display the dedicated display screen on a display of the information processing apparatus; and
an external interface unit which is configured to connect with an external storage device, wherein the setup processing unit is configured to acquire information used for executing the setup processing from the external storage device in response to the external storage device being connected to the external interface unit.
CLAIM 2. (currently amended) The apparatus of claim 1, wherein the external storage device comprises a nonvolatile memory device


CLAIM 3. (currently amended) The apparatus of claim 1[[2]], wherein
the information used for executing the setup processing comprises network setting information for connecting the information processing apparatus to a network, and
the setup processing unit is configured to connect the information processing apparatus to the network based on the network setting information stored on the external storage device.
CLAIM 10. (currently amended) A method comprising:
accessing a setup procedure describing setup processing for an information processing apparatus, wherein the setup procedure comprises at least an account generating process for generating user account information for a general-purpose operating system (“OS”) of the information processing apparatus; 
accessing changeover information for changing over a general-purpose OS display screen for the information processing apparatus to a dedicated display screen; [[and]]
in response to starting up for the first time:
executing the setup processing for the information processing apparatus including the user account generating process based on the setup procedure;
changing over the general-purpose OS display screen to the dedicated display screen based on the changeover information; and 
displaying the dedicated display screen on a display of the information processing apparatus; and
connecting with an external storage device to acquire information used for executing the setup processing from the external storage device in response to the external storage device being connected to an external interface unit.
CLAIM 11. (currently amended) The method of claim 10, wherein the external storage device comprise a nonvolatile memory

CLAIM 12. (currently amended) The method of claim 10 [[11]], wherein executing the setup processing comprises:
configuring network setting information for connecting the information processing apparatus to a network, and
connecting the information processing apparatus to the network based on the network setting information which is acquired from the external storage device.
CLAIM 19. (currently amended) A program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to:
access a setup procedure describing setup processing for an information processing apparatus, wherein the setup procedure comprises at least an account generating process for generating user account information for a general-purpose operating system (“OS”) of the information processing apparatus; 

in response to starting up for the first time:
execute the setup processing for the information processing apparatus including the user account generating process based on the setup procedure;
change over the general-purpose OS display screen to the dedicated display screen based on the changeover information; and 
display the dedicated display screen on a display of the information processing apparatus,
wherein the code is further executable to connect with an external storage device to acquire information used for executing the setup processing from the external storage device in response to the external storage device being connected to an external interface unit.
CLAIM 20. (currently amended) The program product of claim 19, wherein the external storage device comprise a nonvolatile memory


	
II. ALLOWABLE SUBJECT MATTER
starting up for the first time: executing the setup processing for the information processing apparatus including the user account generating process based on the setup procedure; changing over the general-purpose OS display screen to the dedicated display screen based on the changeover information; and  displaying the dedicated display screen on a display of the information processing apparatus; and connecting with an external storage device to acquire information used for executing the setup processing from the external storage device in response to the external storage device being connected to an external interface unit.” Claims 10 and 19 have similar limitations.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The sited prior art include Reisman (US 9,111,604) teaches enables selection of on-line                       content from one of a plurality of network content service providers in a single action. 
Dalal (US 8,943,232) teaches requires the host device to re-enumerate the client devices, retrieving the stored enumeration information in place of re-enumerating the client devices by the host, including searching the storage device for respective enumeration information for each client device using the port identifier associated with the respective client device; and enabling operation of each client device based on the respective enumeration information retrieved from the storage device. 
Estakhri (US US 6,182,162) teaches allowing an external peripheral device to automatically detect and configure the external peripheral device to utilize a correct operating protocol mode of a host computer selected from among a plurality of operating protocol modes. 
Lupo (6,477,642) teaches extending basic input output system (BIOS) control of the display screen beyond the loading of the operating system is described.  In one embodiment, the BIOS, during power-on self test (POST), writes content to the display screen, redirects a video controller interrupt vector to a new handler, and traps I/O accesses to the video controller.  
Bard (US 6,604,152) teaches executing program based on configuration data stored on the device, the plural environments comprising a main operating system, a small operating system, and no operating system, the small operating system providing limited functionality and the main operating system providing increased functionality relative to the small operating system; and execute the program in a determined one of the plural available environments. 
Kawano (7,844,812) teaches CPU recognizes the system's own hardware configuration, and starts a selected one operating system stored in the storage elements in accordance with the recognized hardware configuration under the control of the BIOS. 
McBrearty (US 5,799,187) teaches detecting from information stored on said local hard drive whether a version of said client machine was previously installed on said client machine; installing on said local hard drive in response to said detecting indicating that said version was not previously installed, client machine-specific program code from said CD ROM drive; and accessing network-generic operating system program code and said client machine-specific program code from said CD ROM drive and said local hard drive.
 Hugard (US 5,136,711) teaches installing and operating multiple incompatible absolute zero sector operating systems on the same hard disk drive with a first operating system and its associated boot loader located at absolute physical sector zero and a second operating system and its associated 
 Taguchi (US 6,948,006) teaches loading a device driver program provided in an external device, for controlling the connected external device, and loading in an existing in a memory area provided in said information processing apparatus, for controlling the connected external device, on the basis of the device type discriminated by said discrimination unit. 
 Heath (US 5,038,320) teaches attaching cards of different types, and in which the system during subsequent power-up retrieves parameter data for at least one card currently attached to the system by way of a respective socket and in which means is provided on the card for permanently storing an identity value corresponding to the card type. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
November 6, 2021